DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the furnace thermostat” and “the thermostat”. There is insufficient antecedent basis for this limitation in the claims.  The claims provide for a plurality of thermostats, it is unclear which thermostat the limitation is referencing. 
Claim 5 recites “the temperature”.  There is insufficient antecedent basis for this limitation in the claims.  It is unclear what temperature is being referenced.  
Claim 5 recites “for the such that the furnace will only heat when the solar heating does not keep the temperature” [emphasis added].  The limitation appears to be mixing intended use language and functional language.  It is unclear if the limitation recites a function that the device must be configured to perform or if the limitation amounts to intended use and merely requires that the device could perform the function.   
Claims 6 and 7 recites “a unit is provided…” The scope of the term unit is unclear.  The claims fail to define corresponding structure that falls within the scope of “unit”.  While instant specification describes a solar heating unit, it would be improper to import such details from the specification into the claims.  
	Claim 8-11 recite “The improved commercial solar space heater system for a multi room commercial building of claim ...” There is insufficient antecedent basis for the preamble of the claim.  Claims 1 from which these claims appears to depend recites “An improved commercial solar space heater system for a commercial building”. It is unclear if the claims are referencing the device of the parent claims or referencing a different device.    
	Claim 8 recites “one solar collector and one thermostat for providing supplemental heating to each room in the building wherein supplemental heat is desired”.  The term “is desired” renders the claim indefinite because it is unclear whether the limitation(s) preceding the phrase are part of the claimed invention.
Claim 9 recites “the curb”.  There is insufficient antecedent basis for this limitation in the claims.  It is unclear if the limitation refers to the curb frame previously recited or establishes a new element. 
Claim 10 recites “the metal”.  There is insufficient antecedent basis for this limitation in the claims.  It is unclear if the limitation is referencing the sheet metal previously recited.  Assuming arguendo that the limitation references the sheet metal, it is unclear if the limitation establishes an embodiment wherein the previously recited sheet metal is not required to be sheet metal.  
Claim 11 recites “a single unit”. The scope of the term unit is unclear.  It is unclear if the limitation is referencing the solar heating units previously recited or references a different unit.  
	Claim 11 recites “a single unit is installed in each room of a commercial building”.  Assuming arguendo that “unit” refers to the solar heating unit the limitation appears to contradict the limitation of claims 1 and 9 from which it depends.  Claims 1 and 9 establish that the solar heating device is 
	Claim 12 recites “a.” and “b.”  Each claim must begin with a capital letter and end with a period. Periods may not be used elsewhere in the claims except for abbreviations.  MPEP 608.01(m).  It is unclear where the claim ends and begins.   Claims 13-14 are indefinite at least by virtue of dependency.
Claim 14 recites “a single unit”. The scope of the term unit is unclear.  It is unclear if the limitation is referencing the solar heating units previously recited or references a different unit.  
Claim 14 recites “a single unit is installed in each room of a commercial building”.  Assuming arguendo that “unit” refers to the solar heating unit the limitation appears to contradict the limitation of claims 1 and 9 from which it depends.  Claims 12 establish that the solar heating device is installed on a roof and positioned conducive to absorbing the sun’s rays.  Installing the solar heating unit in a room would necessarily contradict those limitations.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClendon US20080176504 in view of Wilkinson US20100206297
Regarding claim 1, McClendon US20080176504 discloses a commercial solar space heater system for a commercial building comprising (Fig. 1): 
a frame (Fig. 2 and Fig. 3) having sides (panels 30 and 31) defining a heat chamber (37) between a top plate (22) and an absorber (35), wherein said sides have at least one insulating pocket (insulation 
a housing frame for holding said frame at an angle conducive to absorbing the sun’s rays on a roof of a building (Frame 32);
a duct work for running the outlet air from said heat chamber into at least one room of a building (duct 44); 
a controller (¶31) for detecting the temperature in the room and directing heat from the outlet into the room when said temperature is below a pre-determined temperature (¶26-¶28).

McClendon does not expressly disclose said system including a curb frame being attached to said housing frame for spacing the frame from the building, said curb frame having a base portion which has a flange for attaching the curb to the building.  
McClendon does teach securing the solar system to the roof of a building by known methods (¶18). 
Wilkinson US20100206297 teaches a solar system for mounting to a roof (¶36) wherein the system includes a frame (34, Fig. 4) attached to a housing for spacing the frame from the building (¶36) said frame having a base portion which has a flange for attaching the curb to the building (seen in Fig. 3 and the ends of legs 40).  Wilkinson teaches that such a frame stimulates snow shedding and reduces wind loading (¶36).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a frame as taught by Wilkinson since doing so amounts to a known technique for roof mounting of solar collectors with the known predictable results of securing the collector to the roof and stimulates snow shedding and reduces wind loading.  
Regarding claim 2, the previously combined references teach the improved commercial solar space heater system for a commercial building of claim 1 further comprising at least a second solar space heater which includes the frame housing frame and curb frame and a second outlet connected to said controller (McClendon ¶19).
Regarding claim 3, The previously combined references teach the improved commercial solar space heater system for a commercial building of claim 2 wherein the controller includes a thermostat (McClendon ¶31) and a valve member for opening and closing preselected ductwork into a preselected room (McClendon, damper 56, Fig. 1 and Fig. 1A).
Regarding claim 4, The previously combined references teach the improved commercial solar space heater system for a commercial building of claim 3 further comprising a fan in said second outlet which is controlled by the thermostat for moving warm air into the space to be heated (McClendon, blower 48, ¶26, ¶31)
Regarding claim 9, The previously combined references teach the improved commercial solar space heater system for a multi room commercial building of claim 1 wherein the curb is a spacer attached around the lower periphery of the solar space heater and having a flange extending outward thereof for attachment to a roof of a building (Wilkinson Fig. 4 shows flanges on frame 34)
The previously combined reference do not expressly teach wherein the curb is constructed of sheet metal.   
Wilkinson does teach sheet metal used in the construction of the device (¶33) and that the use of sheet metal may increase cost effectiveness (¶33). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to utilize sheet metal in the construction of the legs and frame of the combined references since doing so amounts to a simple substitution of known materials in the art with the predictable result of increased cost effectiveness.  
Regarding claim 11, as best understood, The previously combined reference do not expressly teach the improved commercial solar space heater system for a multi room commercial building of claim 9 wherein a single unit is installed in each room of a commercial building.
McClendon does teach providing a plurality of solar heating modules (¶19) and selecting the number of solar modules and positioning the modules in order to optimize the performance for a particular application (¶46, ¶38).  Thus, the number and position of solar modules is a results effective variable which varies the performance of the system for a given application.   
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify McClendon to have a number and positioning of units so as to meet the claims since doing so would result in optimizing the performance of the solar heating system for a given application. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClendon US20080176504 in view of Wilkinson US20100206297 and in view of Raposo US4280480.
Regarding claim 10, The previously combined reference do not expressly teach the improved commercial solar space heater system for a multi room commercial building of claim 9 wherein the metal is made of galvanized sheet metal, aluminum or mixtures thereof.
Raposo US4280480 teaches a solar air heating device (abstract) wherein the device is fabricated of heavy gage aluminum sheet or galvanized sheet metal (Col. 5 Ln. 40-42).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to utilize heavy gage aluminum sheet or galvanized sheet metal in the construction of the legs and frame of the combined references since doing so amounts to a simple substitution of known materials in the art with known predictable results. 

Claims 5, 6, 7, 8, 12, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClendon US20080176504 in view of Wilkinson US20100206297 and in view of Keyes et al. US3894685
Regarding claim 5, as best understood, The previously combined references teach the improved commercial solar space heater system for a commercial building of claim 4 further comprising a fuel operated furnace (McClendon, Fig. 1, 1a, HVAC 46, ¶28).
McClendon does not expressly teach wherein the furnace thermostat is set at a lower temperature than the thermostat for the such that the furnace will only heat when the solar heating does not keep the temperature at a higher level than the furnace thermostat (as best understood, McClendon discloses a plurality of thermostats and are configured for further elevating the temperature of heated air received from the solar heating module ¶28).
Keyes et al. US3894685 teaches a control system for a solar heating system (Fig. 25) including a furnace thermostat and a solar heater thermostat (Fig. 25) wherein the furnace thermostat is set such that the furnace only activates when the solar heating unit is below a predetermined temperature and that this configuration results in the forced air furnace system used only as a back-up (Col. 14 Ln. 7-53)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify McClendon such that furnace will come on only if the solar heating unit does not heat the building to a level above the temperature of the thermostat of the existing furnace, as taught by Keyes, since doing so amounts to a known technique for controlling similar systems in the art with the known predictable results of the forced air furnace system being used only as a back-up.
Regarding claim 6, as best understood, McClendon does not expressly disclose the improved commercial solar space heater system for a commercial building of claim 5 wherein a unit is provided for each 1000- 2000 square feet of space.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify McClendon to have a number of units within the claimed range since doing so amounts to a mere duplication of parts of the prior art device, the prior art teaches multiple units, and would result in optimizing the performance of the solar heating system for a given application. 
Regarding claim 7, as best understood, McClendon does not expressly disclose the improved commercial solar space heater system for a commercial building of claim 6 wherein a unit is provided for every 1500 square feet of space in any open areas of said commercial building.
McClendon does teach providing a plurality of solar heating modules (¶19) and selecting the number of solar modules in order to optimize the performance for a particular application (¶46).  Thus, the number of solar modules is a results effective variable which varies the performance of the system for a given application.   
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify McClendon to have a number of units within the claimed range since doing so amounts to a mere duplication of parts of the prior art device, the prior art teaches multiple units, and would result in optimizing the performance of the solar heating system for a given application. 
Regarding claim 8, as best understood, The previously combined references teach the improved commercial solar space heater system for a multi room commercial building of claim 5 further comprising the multiroom commercial building (McClendon, ¶19, entrance and loading dock) having one solar collector and one thermostat for providing supplemental heating to each room in the building 

Regarding claim 12, as best understood, McClendon US20080176504 discloses a method of supplemental heating of a commercial building comprising the steps of: 
a) installing an improved commercial solar space heater system on a commercial building including a plurality of solar heating units on the roof (Fig. 1, ¶46) 
each of the units including: 
a frame (Fig. 2 and Fig. 3) having sides (panels 30 and 31) defining a heat chamber (37) between a top plate (22) and an absorber (35), wherein said sides have at least one insulating pocket (insulation ¶32) defined between an inner wall (panels, ¶32) and a support (frame 32, Fig. 2), and said heat chamber being enclosed except for an inlet and an outlet through which air is directed to be heated while in the heat chamber (inlet 40 and outlet 42); 
a housing frame for holding said frame at an angle conducive to absorbing the sun’s rays on a roof of a building (Frame 32);
a duct work for running the outlet air from said heat chamber into at least one room of a building (duct 44); 
a thermostat for detecting the temperature in the room and directing heat from the outlet into the room when said temperature is below a pre-determined temperature (¶31); and, 
wherein the building comprises a furnace (McClendon, Fig. 1, 1a, HVAC 46, ¶28)

McClendon does not expressly disclose 
at least one solar heating unit per 1000-2000 square feet of space;

b) setting a thermostat of the existing furnace in the commercial building at a temperature below the setting of the thermostat of the solar heating unit such that the commercial buildings furnace will come on only if the solar heating unit does not heat the building to a level above the temperature of the thermostat of the existing furnace.

McClendon does teach providing a plurality of solar heating modules (¶19) and selecting the number of solar modules in order to optimize the performance for a particular application (¶46).  Thus, the number of solar modules is a results effective variable which varies the performance of the system for a given application.   
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify McClendon to have a number of units within the claimed range since doing so amounts to a mere duplication of parts of the prior art device, the prior art teaches multiple units, and would result in optimizing the performance of the solar heating system for a given application. 
Wilkinson US20100206297 teaches a solar system for mounting to a rood (¶36) wherein the system includes a frame (34, Fig. 4) attached to a housing for spacing the frame from the building (¶36) said frame having a base portion which has a flange for attaching the curb to the building (seen in Fig. 3 and the ends of legs 40).  Wilkinson teaches that such a frame stimulates snow shedding and reduces wind loading (¶36).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a frame as taught by Wilkinson since doing so amounts 
Keyes et al. US3894685 teaches a control system for a solar heating system (Fig. 25) including a furnace thermostat and a solar heater thermostat (Fig. 25) wherein the furnace thermostat is set such that the furnace only activates when the solar heating unit is below a predetermined temperature and that this configuration results in the forced air furnace system used only as a back-up (Col. 14 Ln. 7-53)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify McClendon such that furnace will come on only if the solar heating unit does not heat the building to a level above the temperature of the thermostat of the existing furnace, as taught by Keyes, since doing so amounts to a known technique for controlling similar systems in the art with the known predictable results of the forced air furnace system being used only as a back-up.
Regarding claim 13, the previously combined references teach the method of claim 12 wherein the commercial building is a large warehouse type building (McClendon, Fig. 1) 
McClendon does not expressly disclose one unit is provided for every about 1500 square feet of space.
McClendon does teach providing a plurality of solar heating modules (¶19) and selecting the number of solar modules in order to optimize the performance for a particular application (¶46).  Thus, the number of solar modules is a results effective variable which varies the performance of the system for a given application.   
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify McClendon to have a number of units within the claimed range since doing so amounts to a mere duplication of parts of the prior art device, the prior art teaches multiple units, and would result in optimizing the performance of the solar heating system for a given application. 
Regarding claim 14, as best understood, McClendon does not expressly disclose method of claim 12 wherein a single unit is installed in each room of a commercial building.
McClendon does teach providing a plurality of solar heating modules (¶19) and selecting the number of solar modules and positioning the modules in order to optimize the performance for a particular application (¶46, ¶38).  Thus, the number and position of solar modules is a results effective variable which varies the performance of the system for a given application.   
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify McClendon to have a number and positioning of units so as to meet the claims since doing so would result in optimizing the performance of the solar heating system for a given application. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/DEEPAK A DEEAN/Examiner, Art Unit 3762                                                                                                                                                                                                        
/AVINASH A SAVANI/Primary Examiner, Art Unit 3762